Citation Nr: 0121767	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for status-post 
arthrodesis of the interphalangeal joint of the right great 
toe, with callous formation, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1986 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected status-post arthrodesis 
of the interphalangeal joint of the right great toe, with 
callous formation.  


FINDING OF FACT

The service-connected status-post arthrodesis of the 
interphalangeal joint of the veteran's right great toe with 
callous formation is productive of no more than moderate 
disability.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 
10 percent for status-post arthrodesis of the interphalangeal 
joint of the right great toe, with callous formation, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, by virtue of the statement of the case 
furnished in March 1999, the veteran and his representative 
were notified of the evidence necessary to substantiate this 
increased rating claim.  In addition, the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  

In a statement received at the RO in June 1998, the veteran 
referred to treatment that he had been given at the VA 
Medical Center (VAMC) in Jackson, Mississippi and asked the 
RO to obtain these records in support of his claim for an 
increased rating for his service-connected right great toe 
disability.  Pursuant to the veteran's request, the RO 
procured copies of records of recent treatment that the 
veteran had received at this medical facility. 

The veteran has not cited any additional sources of 
post-service treatment for his right great toe.  At a hearing 
conducted before the undersigned Member of the Board via 
videoconferencing in May 2001, the veteran denied receiving 
therapy, or taking any type of prescription medication, for 
this service-connected disorder.  Hearing transcript (T.) 
at 4.  According to the veteran's testimony, he only takes 
over-the-counter medicine for his painful right great toe.  

Thus, the RO has obtained copies of records of treatment that 
the veteran has received at the Jackson VAMC.  No additional 
sources of recent pertinent medical treatment have been 
acknowledged by the veteran.  It appears, therefore, that all 
evidence identified by the veteran relative to his increased 
rating claim has been obtained and associated with the claims 
folder.  

Also, the veteran underwent a VA scar examination of his 
right foot, including his right great toe, in July 1998.  The 
Board acknowledges that, in a May 1999 statement, the 
veteran's representative stated that the veteran asserts that 
the physician's report does not draw a complete conclusion 
about the veteran's service-connected disability.  He can 
only wear certain types of shoes.

However, upon a review of the report of the July 1998 VA 
examination, the Board concludes that the record does in fact 
represent a complete and thorough description of the current 
level of the veteran's service-connected right great toe 
disability.  Consequently, the Board concludes that the RO 
has met its duty to assist the veteran in the development of 
his increased rating claim under the VCAA.  

Evidence

According to the service medical records, at the February 
1986 enlistment examination, the veteran reported that, in 
September 1985, he sustained a fracture of his right great 
toe, which resulted in fusion.  He was not hospitalized but 
used crutches for ten weeks.  There were no residuals of this 
fracture.  Subsequent service medical records reflect 
treatment for hallux valgus deformity, callous, and 
degenerative joint disease, with fusion, of the 
interphalangeal joint of the right great toe.  A Medical 
Evaluation Board Proceedings Report, dated in April 1989, 
indicated that the veteran's right toe pain, which was 
secondary to an arthrodesis of the right interphalangeal 
joint of the great toe without neurological deficit and which 
existed prior to entry into active duty, was permanently 
aggravated by such service.  

At a VA examination conducted in December 1989, the veteran 
complained of a painful right great toe, including a painful 
callous on the right great toe, after prolonged standing and 
walking.  A physical examination of the veteran's right foot 
demonstrated a skin graft on the dorsum of the right great 
toe secondary to an old injury. There was a lateral deviation 
of the distal half of the toe of approximately 25 degrees and 
a fusion of the interphalangeal joints.  There was full range 
of motion of the metacarpal phalangeal joint of the right 
great toe.  There was a tender plantar wart on the 
undersurface of the mid-portion of the great toe.  There was 
good heel walk.  When he attempted to toe walk on the right 
he walked on the lateral aspect of the ball of the foot.  
There was a satisfactory walk on the inner and outer border 
of the foot, and the ability to squat fully and rise.  The 
veteran walked with a very slight limp on his right side.  

X-rays taken of the veteran's right great toe showed 
post-traumatic fusion of the interphalangeal joint of the big 
toe and a radiolucent line at the distal aspect of the 
proximal phalanx with no significant displacement which the 
radiologist felt may have represented a recent fracture.  The 
examiner provided an impression of a painful plantar wart on 
the right great toe with fusion of the interphalangeal joint 
and skin grafting of the right great toe secondary to a 
remote crush injury.  

By a February 1990 rating action, the RO granted service 
connection for status-post arthrodesis of the interphalangeal 
joint of the right great toe, with painful recurrent callous 
formation.  The RO explained although this condition existed 
prior to the veteran's entry into active duty, the disability 
was aggravated during service.  Furthermore, the RO concluded 
that, because the veteran's pre-service level of disability 
was zero percent, a 10 percent evaluation was to be assigned 
from the day following discharge based on a finding of a 
moderate degree of disability.  This 10 percent disability 
rating has remained in effect since then.  

The veteran was treated intermittently at a VA facility in 
1997 and 1998 for various disorders.

A VA examination was conducted in July 1998.  At that time 
the veteran complained of painful weightbearing motions and 
difficulty with new shoe wear until broken in.  He stated 
that the longer he was on his feet, the mote pain he had.

An examination of the veteran's right foot demonstrated a 
trace limp on the right side and a slight hallux valgus.  
There was 25 degrees of lateral angulation of the great toe 
with the proximal interphalangeal joint.  There was a 
well-healed and nontender skin graft over the lateral aspect 
of the great toe and a rather large tender callous formation 
on the plantar aspect of the great toe.  There were 5 degrees 
of dorsiflexion and 15 degrees of plantar flexion of the 
metacarpal phalangeal joint of the great toe.  There was 
fusion of the proximal interphalangeal joint.  He was able to 
heel and toe walk.  With toe walking, he walked on the 
lateral aspect of the ball of the right foot.  

The examiner provided an impression of residuals of an injury 
to the right great toe with arthrodesis of the proximal 
interphalangeal joint and with callous formation of the 
plantar aspect of the right great toe.  The examiner 
explained that there was no evidence of weakness of the 
veteran's right foot shown upon strength testing and no 
evidence of pain on motion.  The examiner expressed his 
opinion that the veteran would have more foot problems the 
longer that he stands on his feet.  

A videoconference hearing was held before the undersigned 
member of the Board in May 2001.  At that time the veteran 
testified that the pain in his right foot was increasing and 
was constant.  He stated that he took over the counter 
medication for the pain.  He was unable to obtain constant 
work.  He worked in lawn maintenance.  He indicated that 
there was some swelling.  He further testified that his gait 
was altered and as a result, he had to replace the soles of 
his shoe often.  He stated that on a pain scale, the pain was 
nine out of ten over a month's time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a 10 percent disability rating for the 
service-connected status-post arthrodesis of the 
interphalangeal joint of the veteran's right great toe, with 
callous formation, in accordance with the criteria set forth 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5284.  

Diagnostic Code provides for the evaluation of foot injuries.  
When moderate in severity a rating of 10 percent is provided.  
When moderately severe, a 20 percent disability evaluation is 
provided.  When severe, a 30 percent disability rating is 
warranted.  With actual loss of use of the foot, a 40 percent 
disability evaluation is assigned.  

Diagnostic Code 5283 provides a 10 percent disability rating 
for moderate, a 20 percent disability rating for moderately 
severe, and a 30 percent disability rating for severe 
malunion or nonunion of tarsal or metatarsal bones.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

To summarize, the veteran's statements are deemed competent 
with regard to the description of symptoms.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered in conjunction with the 
clinical evidence of record and the pertinent rating criteria 
previously set forth.  

In this regard, the July 1998 VA foot examination noted the 
veteran's complaints of painful weightbearing motions, pain 
on prolonged standing, and difficulty with new shoe wear.  
This examination also showed a large tender callous formation 
on the plantar aspect of the great toe and the need to walk 
on the lateral aspect of the ball of the right foot when toe 
walking.  

However, this examination also showed only a trace limp on 
the right side, and only a slight hallux valgus.  Also, the 
skin graft over the lateral aspect of the great toe was 
well-healed and nontender.  The examiner expressed his 
opinion that the veteran would have more foot problems the 
longer that he stood on his feet.  However, the examiner 
found no weakness in the veteran's right foot on strength 
testing and no pain on motion.  The x-rays showed no evidence 
malunion or nonunion of tarsal or metatarsal bones.

After reviewing the record, it is the judgment of the Board 
that the preponderance of the evidence is against the 
veteran's claim for a disability evaluation greater than 
10 percent for the right great toe disorder.  The evidence 
does not show the presence of moderately severe disability of 
the foot.  The Board is satisfied that the degree of 
functional impairment as set forth in the Deluca case is 
contemplated in the current rating.  The veteran's claim for 
an increased rating for this service-connected disability 
must, therefore, be denied.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for the service-connected status-post arthrodesis of the 
interphalangeal joint of the right great toe, with callous 
formation, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

